ORDER 11 Considering the Petition for Transfer to Disability Inactive Status filed by respondent, and the response thereto filed by the Office of Disciplinary Counsel, IT IS ORDERED that Raymond J. Pa-jares, Louisiana Bar Roll number 17343, be and he hereby is transferred to disability inactive status pursuant to Supreme Court Rule XIX, § 22(B). Pursuant to Supreme Court Rule XIX, § 26(E), this order shall be effective immediately. IT IS FURTHER ORDERED that respondent’s motion to seal be denied as moot. Pursuant to Supreme Court Rule XIX, § 16(C), proceedings for transfer to or from disability inactive status ar;e confidential. NEW ORLEANS, LOUISIANA, this ___ day of_, 2017.